Citation Nr: 1130700	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing eligibility for VA death benefits. 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran had active service from November 1945 to April 1947.  The appellant seeks status as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the above RO, which determined that new and material evidence sufficient to reopen the appellant's claim had not been presented.    


FINDINGS OF FACT

1.  In the June 2008 decision, the Board denied the appellant's claim seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits, on the bases that the appellant was not married to the Veteran and did not live with him continuously from the time of the purported marriage until his death.  

2.  The June 2008 Board decision was not appealed, and is therefore final.

3.  Evidence received subsequent to the June 2008 Board decision either is cumulative or redundant of the evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the appellant's claim.


CONCLUSIONS OF LAW

1. The June 2008 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

2.  New and material evidence has not been presented, and the appellant's request to reopen her previously denied claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing eligibility for VA death benefits is denied.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Board recognizes that the appellant was not provided with VCAA notice with respect to her claim.  However, Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law). The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

The appellant's underlying claim is a claim for entitlement to recognition as the Veteran's surviving spouse.  After consideration of the particular facts presented in this case, the Board notes that the law is ultimately dispositive.  As explained more fully below, the evidentiary record does not show that the Veteran and the appellant had a valid marriage or ever co-habitated.  Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  

Moreover, the Board notes that the RO clearly explained to the appellant the reasons and bases for the denial of her claim in the February 2010 decision and the July 2010 SOC.  The July 2010 SOC also included the applicable laws and regulations pertaining to new and material evidence, as well as the definition of a valid marriage for VA benefits purposes.  The appellant has submitted several written statements and other evidence during the course of her appeal wherein she has demonstrated an understanding of the evidence needed to reopen her claim.  See e.g., the appellant's statement titled Annex "A", which was submitted with her August 2010 VA Form 9; see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Further, the appellant has had a meaningful opportunity to participate in the processing of the claim, and has not identified any additional pertinent evidence which should have been obtained.

For these reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board will proceed with appellate review.  

II.  New and Material Evidence to Reopen Claim

As a preliminary matter, the Board notes that the appellant's current claim seeking recognition as the Veteran's surviving spouse for the purpose of VA death benefits is grounded upon the same factual bases as her previous claim, which was denied in the final June 2008 Board decision.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the appellant's request to reopen her previously denied claim was filed in June 2009.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The record reflects that the appellant initially filed a claim for VA death benefits as the deceased Veteran's surviving spouse in May 2003.  The RO, in a January 2005 decision, concluded that the appellant may not be recognized as the Veteran's surviving spouse for VA purposes and denied claim on that basis.  After the appellant appealed the RO's denial of her claim to the Board, the Board considered the evidence of record and also denied the claim, on the bases that the appellant was not married to the Veteran and did not live with him continuously from the time of the purported marriage until his death in the June 2008 decision.  In support of its conclusion, the Board explained that the individuals who had purportedly witnessed the ceremony between the Veteran and the appellant later recanted their statements and swore that they had not witnessed the marriage, but were asked to sign the statements by E.R., the appellant's boss.  The Board also noted that the mayor who purportedly officiated at the ceremony changed his position and admitted that he lied in his statements.  The Board further noted that the appellant herself presented conflicting accounts of whether the Veteran attended the purported marriage ceremony.  Moreover, the Board noted that the Veteran himself had submitted an undated statement to the Social Security Administration (SSA) during his lifetime explaining that the appellant's boss, E.R., and the appellant, who worked as E.R.'s secretary, had come to visit him the year before and tried to convince him to seek VA benefits, taking copies of his discharge papers and Social Security number.  In the statement, the Veteran asked SSA to prevent the appellant from sharing a portion of his SSA benefits.  The Board finally found that, even if the Veteran had married the appellant, the record shows that the appellant and the Veteran did not live together continuously from the date of the marriage certificate (September 2000) until his death (April 2003).    

The appellant received notification of the Board's decision and her appellate rights in June 2008, and she did not seek further review.  Thus, the June 2008 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2010).  

The pertinent evidence of record at the time of the decision included the Certificate of Marriage for the appellant and the Veteran; the Veteran's own statements written during his lifetime, to include a letter to SSA (discussed below); the Certification of Marriage from the Republic of Philippines Office of the Civil Registrar; written statements from several relatives of the Veteran; the Veteran's Certificate of Death; the official receipt from Funeraria de Vera; affidavits from J.B., the mayor who signed the marriage certificate; the appellant's written statements; and depositions from the appellant and several of the Veteran's relatives as part of a field investigation conducted to determine whether the appellant was married to the Veteran and may be recognized as his surviving spouse for VA benefits purposes.

The Board has reviewed the evidence associated with the claims folder since the June 2008 Board decision.  However, the evidence does not qualify as new and material evidence and is, therefore, insufficient to reopen the claim.  As will be explained below, the evidence is essentially cumulative and duplicative of evidence previously considered at the time of the Board's June 2008 decision or, otherwise, does not relate to a previously unestablished fact necessary to substantiate the claim.  

In this regard, the Board observes that the appellant submitted an affidavit from the Veteran's nephew, E.B., dated in May 2009 and this evidence was not of record at the time of the June 2008 Board decision.   In the affidavit, E.B. stated that he knew for a fact that the Veteran and the appellant married, and he had witnessed their love for one another because they stayed with him for a long time.  He also reported that the Veteran had decided to allow the appellant to live with her relatives to ameliorate any tensions caused by "envious relatives" and that the Veteran had stayed with him.  E.B. further noted that the appellant would frequently come to his house to visit the Veteran and explained that he was the individual who affirmed that the Veteran was married when the Veteran's death certificate was being prepared.  

The Board notes that E.B. is competent to report his observations as it relates to the relationship between the appellant and the deceased Veteran.  In addition, his statement is presumed credible for the limited purpose of considering whether it is sufficient to reopen the claim.  However, even presuming the credibility of E.B.'s statement, it does not indicate that the appellant is the Veteran's surviving spouse for VA death benefits purposes.  Indeed, E.B. admitted in his affidavit that the appellant did not live continuously with the Veteran from the date of the purported marriage to the date of his death.  Although he indicated that she and the Veteran had both lived with him for a "long time", he also stated that the appellant had only visited the Veteran prior to his death.  To qualify as a surviving spouse under 38 C.F.R. § 3.50(b), the appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  It is notable that there is no allegation or evidence of misconduct or separation procured by the Veteran without the fault of the appellant in this case.  

Further, E.B.'s statement does not establish in any way that there was a valid marriage between the appellant and the deceased Veteran.  While E.B. states that he knew "for a fact" that the Veteran and the appellant were married, he did not elaborate on the statement, and there is no indication that he is competent in legal matters.  Thus, the meaning of his statement is unclear and certainly does not indicate that there was a valid marriage between the appellant and the Veteran.  

Thus, while the May 2009 affidavit from E.B. was not previously considered by the Board when it rendered its June 2008 decision denying the appellant's claim, it is essentially cumulative and duplicative of evidence considered at that time, which showed that the appellant did not live continuously with the Veteran from the time of their purported marriage until his death and did not establish that there was a valid marriage between the appellant and the Veteran.  

Further, the Board notes that there is an October 2001 letter addressed to the Social Security Administration, purportedly from the Veteran, which has been submitted by the appellant.  In the letter, the Veteran wrote that he authorized his wife to secure an updated copy of his award letter showing his current monthly pension from SSA because VA was requesting that he submit the letter to substantiate his claim as a World War II Veteran.  However, the Board finds that this recently submitted letter is inherently incredible.  It is in direct contradiction to another letter sent and signed by the Veteran to SSA informing that agency that the appellant was a stranger to him and that he had never had a conversation with her.  In this undated letter, the Veteran also asked the SSA to prevent the appellant from sharing a portion of his Social Security benefits.  It is further observed that the Veteran explained that he had changed his name while living in the United States in the letter.  Moreover, the Veteran's signature on this letter is consistent with his signature on earlier documents known to have been filed by him, such as the June 1999 VA Form 21-526.  However, the Board observes the Veteran's signature appears different on the proffered October 2001 letter.  Also, the Veteran's first and last names, as type-written below the signature line, are spelled incorrectly.  For these reasons, the Board finds that the recently submitted letter inherently lacks credibility.  Furthermore, the letter submitted by the appellant does not establish that there was a valid marriage between the appellant and the Veteran or that they lived together continuously from the date of the purported marriage (which was September 1, 2000) until the time of his death.  

Thus, while the October 2001 letter to SSA was not previously considered by the Board when it rendered its June 2008 decision denying the appellant's claim, it is essentially cumulative and duplicative of evidence considered at that time, which showed that the appellant did not live continuously with the Veteran from the time of their purported marriage until his death and did not establish that there was a valid marriage between the appellant and the Veteran.  
 
The Board further notes that the other evidence submitted in connection with the appellant's request to reopen the previously denied claim is duplicative of evidence previously considered at the time of the June 2008 Board denial or is, otherwise, irrelevant to the claim.    

Thus, in summary, the appellant's claim was previously denied because she was not recognized as the Veteran's surviving spouse for VA purposes.  It was determined, after investigation and the weighing conflicting evidence of record, that the appellant was not married to the Veteran and did not live with him continuously from the time of the purported marriage until his death.  None of the evidence associated with the claims folder since the June 2008 Board decision indicates that the appellant may be considered the Veteran's surviving spouse for VA death benefits purposes.  For this reason, the evidence associated with the claims folder since the June 2008 Board denial may be not be considered new because it is essentially duplicative of evidence considered by VA at the time of that decision.  Further, the evidence is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  

Accordingly, because new and material evidence has not been presented, the appellant's request to reopen the previously denied claim is denied.  


ORDER

New and material evidence has not been presented, and the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing eligibility for VA death benefits is not reopened.  The appeal is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


